Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Reasons For Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a substrate defining a plurality of apertures therethrough; a plurality of electromagnetic connectors at the apertures of the substrate, each one of the plurality of electromagnetic connectors configured to form a first magnetic circuit portion, each electromagnetic connector configured to mate with a second electromagnetic connector of a pluggable module to couple the pluggable module with the backplane, the second electromagnetic connector configured to form a second magnetic circuit portion, the first magnetic circuit portion and the second magnetic circuit portion configured to form a magnetic circuit when the electromagnetic connector is mated with the second electromagnetic connector and maintain isolation between the pluggable module and the backplane.”.	Regarding claim 7, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a substrate comprising a plurality of electromagnetic connectors, each one of the plurality of electromagnetic connectors comprising a first electromagnetic connector comprising a first core member and a first coil disposed about the first core member, the substrate defining an aperture therethrough, the first core member extending through the aperture defined by the substrate; and a module comprising a second electromagnetic connector comprising a second core member and a second coil disposed about the second core member, the second coil comprising a wire wound coil, each respective first core member of the plurality of electromagnetic connectors and the second core member configured to couple the first coil to the second coil to form a magnetic circuit when the first electromagnetic connector is mated with the second electromagnetic connector, the magnetic circuit configured to induce a signal in the second coil when the first coil is energized while maintaining isolation between the module and the substrate.”.	Regarding claim 13, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a backplane for distributing an electrical signal, the backplane configured to provide bidirectional communications; and a plurality of electromagnetic connectors coupled with the backplane, each electromagnetic connector configured to mate with a second electromagnetic connector of an input/output module to couple the input/output module with the backplane to form a magnetic circuit and provide bidirectional communications between the backplane and the input/output module while maintaining isolation between the input/output module and the backplane.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/
Examiner, Art Unit 2838

/KYLE J MOODY/Primary Examiner, Art Unit 2838